ACCEPTED
                                                                                         12-15-00256-CV
                                                                            TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                   12/22/2015 2:10:00 PM
                                                                                               Pam Estes
                                                                                                  CLERK

           IN THE COURT OF APPEALS FOR THE TWELFTH DISTRICT OF TEXAS
                                    AT TYLER
                                                                     FILED IN
                                                              12th COURT OF APPEALS
SANGER BANK,                              §                        TYLER, TEXAS
     Appellant,                           §                   12/22/2015 2:10:00 PM
                                          §                          PAM ESTES
v.                                        §         12-15-00256-CV Clerk
                                          §
DAVID CHRISTOPHER FRANKENS AND            §
KATHRYN FRANKENS,                         §
     Appellees.                           §

                   APPELLEES’ UNOPPOSED MOTION FOR
                    EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Rule 10.5(b) of the Texas Rules of Appellate Procedure, David

Christopher Frankens and Kathryn Frankens, appellees, move for an extension of

time to file their brief, and would respectfully show the Court the following:

      1.    The current deadline for filing Appellees’ brief is December 30, 2015.

      2.     Appellees request a two-week extension of time for filing their brief,

thus creating a new deadline of January 13, 2016. This is the Appellees’ first

motion for extension of time to file their brief. No unnecessary delay will result

with the granting of this extension.

      3.    Appellees rely upon the following facts to reasonably explain their need

for this extension: Appellees’ brief is currently due between the Christmas and

New Year’s holidays, during which time counsel for Appellees has a vacation
scheduled, counsel’s office will be closed for several days, and the days that

counsel’s office will be open, there will be a greatly reduced staff.

       Appellees respectfully request that this honorable Court grant them a two-

week extension for filing their brief, thus creating a due date of January 13,

2016. Appellees further request all other appropriate relief to which they may be

entitled.

                                        Respectfully submitted,
	
	
	      	     	      	     	      	         /s/ Krystal E. Riley
                                        Krystal E. Riley
                                        State Bar No. 24065977
                                        kriley@skeltonslusher.com
                                        SKELTON SLUSHER
                                        BARNHILL WATKINS WELLS PLLC
                                        1616 S. Chestnut Street
                                        Lufkin, Texas 75901
                                        Telephone: (936) 632-2300
                                        Facsimile: (936) 632-6545
                                        Attorneys for Appellees
	
	
	
                        CERTIFICATE OF SERVICE

      I hereby certify that on December 21, 2015, I communicated by email with
Ryan Thomas Webster, counsel for Appellant, and Mr. Webster replied that he did
not oppose the foregoing motion for extension.

                                               /s/ Krystal E. Riley
                                             Krystal E. Riley


                        CERTIFICATE OF SERVICE

     A true and correct copy of the foregoing instrument was served or delivered
by email to:

      Ryan Thomas Webster
      R. William Wood
      WOOD, THACKER & WEATHERLY, P.C.
      400 West Oak Street, Suite 310
      Denton, Texas 76201
      Tel. (940) 565-6565
      Fax: (940) 566-6673
      ryan@wtwlawfirm.com
      Lead Appellate Counsel for Appellant

on December 22, 2015.

                                               /s/ Krystal E. Riley
                                             Krystal E. Riley